Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 Palm Beach Gardens, FloridaMay 24, 2011 DYCOM ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, May 24, 2011 – Dycom Industries, Inc. (NYSE: DY) announced today its results for the third quarter ended April 30, 2011.The Company reported: · contract revenues of $252.4 million for the quarter ended April 30, 2011, as compared to $231.6 million for the quarter ended April 24, 2010, an increase of 8.9%; · net income on a GAAP basis of $1.5 million, or $0.04 per common share diluted, for the quarter ended April 30, 2011, compared to $1.6 million, or $0.04 per common share diluted, for the quarter ended April 24, 2010. On a Non-GAAP basis, net income for the quarter ended April 30, 2011 was $3.4 million, or $0.10 per common share diluted as compared to $0.6 million, or $0.02 per common share diluted, for the three months ended April 24, 2010.Non-GAAP net income for the three months ended April 30, 2011 excludes a $2.6 million pre-tax loss on debt extinguishment associated with the Company’s redemption of its remaining senior subordinated notes due 2015, and a $0.6 million pre-tax charge in cost of earned revenues for the proposed settlement of the Company’s outstanding wage and hour class action litigation.Non-GAAP net income for the three months ended April 24, 2010 excludes the reversal of $1.0 million for certain income tax liabilities that were no longer required; and · share repurchases of 1,278,100 shares of its common stock for $21.3 million in open market transactions during the quarter ended April 30, 2011. The Company also reported: · contract revenues of $732.1 million for the nine months ended April 30, 2011, as compared to $707.1 million for the nine months ended April 24, 2010, an increase of 3.5%; and · net income on a GAAP basis of $3.1 million, or $0.09 per common share diluted, for the nine months ended April 30, 2011, compared to $1.2 million, or $0.03 per common share diluted, for the nine months ended April 24, 2010.On a Non-GAAP basis, net income for the nine months ended April 30, 2011 was $8.9 million, or $0.25 per common share diluted, as compared to $2.1 million, or $0.05 per common share diluted, for the nine months ended April 24, 2010.Non-GAAP net income for the nine months ended April 30, 2011 excludes a $8.3 million pre-tax loss on debt extinguishment associated with the Company’s tender offer and redemption of its senior subordinated notes due 2015, a $0.6 million pre-tax charge in cost of earned revenues for the proposed settlement of the Company’s outstanding wage and hour class action litigation, and $0.2 million in pre-tax acquisition related costs.Non-GAAP net income for the nine months ended April 24, 2010 excludes a $1.6 million pre-tax charge in cost of earned revenues for the settlement of a wage and hour class action claim, a $1.1 million non-cash charge to income tax expense for a valuation allowance against a deferred tax asset, and the reversal of $1.0 million for certain income tax liabilities that were no longer required. See the accompanying tables which present a reconciliation of Non-GAAP net income to GAAP net income. A Tele-Conference call and slide presentation to review the Company’s results will be hosted at 9a.m.(ET), Wednesday, May 25, 2011; call 800-230-1092 (United States) or 612-234-9960 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call.A live webcast of the conference call, along with the slide presentation, will be available at http://www.dycomind.com under the heading “Events.”The slide presentation will be available at approximately 8 a.m. (ET) on Wednesday, May 25, 2011.If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the slide presentation will be available at http://www.dycomind.com until Friday, June24, 2011. Dycom is a leading provider of specialty contracting services throughout the United States.These services include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. Fiscal 2011 third quarter results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include business and economic conditions and trends in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions or dispositions, the anticipated outcome of other contingent events, including litigation, liquidity and other financial needs, the availability of financing, and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS April 30, 2011 and July 31, 2010 Unaudited April 30, July 31, ASSETS (Dollars in thousands) Current Assets: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Deferred tax assets, net Income taxes receivable Inventories Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other Total $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Current portion of debt 47 Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities Long-term debt Accrued insurance claims Deferred tax liabilities, net non-current Other liabilities Stockholders' Equity Total $ $ DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended April 30, April 24, April 30, April 24, (Dollars in thousands, except per share amounts) Contract revenues $ Cost of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest income 27 27 90 85 Interest expense Loss on debt extinguishment - - Other income, net Income before income taxes Provision (benefit) for income taxes Net income $ Earnings per common share: Basic earnings per common share $ Diluted earnings per common share $ Shares used in computing income per common share: Basic Diluted (1) Includes stock-based compensation expense of $1.3 million and $3.1 million for the three and nine months ended April 30, 2011, respectively, and $0.8 million and $2.5 million for the three and nine months ended April 24, 2010, respectively. DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended April 30, April 24, April 30, April 24, (Dollars in thousands, except per share amounts) Pre-Tax Reconciling Items decreasing net income Loss on debt extinguishment $ $ - $ $ - Charges for wage and hour class action matters - Acquisition related costs - - - Total Pre-Tax Reconciling Items - Tax-effect of Pre-Tax Reconciling Items - Other Reconciling Items increasing (decreasing) income: Valuation allowance on deferred tax asset - - - Reversal of certain income tax liabilities - - Total Reconciling Items, net of tax $ GAAP net income $ Adjustment for Reconciling Items above, net of tax Non-GAAP net income $ Earnings per common share: Basic earnings per common share- GAAP $ Adjustment for Reconciling Items above, net of tax Basic earnings per common share - Non-GAAP $ Diluted earnings per common share - GAAP $ Adjustment for Reconciling Items above, net of tax Diluted earnings per common share - Non-GAAP $ Earnings per share amounts may not add due to rounding. Shares used in computing GAAP and Non-GAAP earnings per common share and adjustment for Reconciling Items above: Basic Diluted
